DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amended claims filed 05/23/2022 are similar to the claim set filed 09/27/2021, noted in the 11/09/2021 Interview Summary as being non-compliant for consideration on the Patent Prosecution Highway (PPH). That is, per the Patent Prosecution Highway (PPH) FAQ, any additional limitation within US claims which narrows the scope of the allowed OEE claims must be presented within dependent form. Such would apply to the amended, narrowed limitations of independent claim 1 as well as the three added independent claims. 
Additionally, as also noted in the Remarks filed 05/23/2022, the limitations moved into the independent claim reflect limitations from the dependent claims in the claim set filed 12/20/2021 and finally rejected in the Office action dated 02/23/2022. However, the amended claims have been entered and are examined below in light of the RCE filed 06/21/2022 (noted in the following section).
Claim status: Claims 1-4, 19, 22, 24, 29-36, 38-39, and 41-43 remain pending and are examined on their merits.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102 / 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 19, 22, 24, 29-32, 38, and 41-43 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ojiri et al. (US 2015/0380692 A1).
Regarding claim 1, Ojiri discloses a battery packaging material (Ojiri abstract and [0022]) comprising: a laminate comprising at least a base material layer, a barrier layer, an adhesive layer, and a heat-sealable resin layer in this order (a laminate including at least a base material layer 1, a metal layer 2, an insulating layer 3, and a sealant layer 4 laminated in this order; Ojiri [0022-0023] and Fig. 1), and a maximum value of the measured tensile strength is 4.0 N/15 mm or more (95 N/15 mm sealing strength from tensile test, Ojiri Table 2 and [0160]; peeling strength/tensile strength before durability test of 7.5-10.3 N/15mm of inventive examples in Ojiri Table 1 and [0148]).

Regarding the specific testing conditions of the heat-sealable resin layer recited in claim 1 (“in a test sample in which the heat-sealable resin layer is opposed to itself, a tensile strength is measured by: using metal plates having a width of 7 mm, the heat-sealable resin layer is heated and pressed in a laminated direction from both sides of the test sample at a temperature of 190°C and a surface pressure of 2.0 MPa for a time of 3 seconds so that the heat-sealable resin layer is heat-sealed with itself, and subsequently, in a form of T-peel, using a tensile testing machine, measuring the tensile strength by peeling the heat-sealed interface at a tensile rate of 300 mm/minute, a peel angle of 180°, and a distance between chucks of 50 mm, and in an environment at a temperature of 140°C for a time of 1.5 seconds from the start of measuring the tensile strength”), Ojiri discloses a similar test to measure the overall battery laminate sealing/tensile strength with the above-cited results meeting the instant claim. See Ojiri [0160] which discloses preparation/testing conditions (i.e., heat-sealed in a width of 7 mm at a sealing temperature of 190° C, a surface pressure of 1.0 MPa, and a sealing time of 3.0 seconds, then drawn at a speed of 300 mm/minute) the same and similar to those claimed (see also MPEP 2131.03 II and 2144.05 I regarding anticipation of sufficiently close ranges and prima facie obviousness of similar amounts, such as the testing values of the instant Specification and Ojiri).
Additionally, Examiner notes that such claim 1 limitations define a structure (the heat-sealable resin layer) by its property (tensile strength tested under certain conditions) by detailing the testing process thereof. It is the Office’s position that as long the structure defined by the prior art is sufficiently the same as that disclosed by the instant application, the tensile strength property possessed thereby would be the same, regardless of the specific testing procedure.
The instant Specification (filed 10/11/2019) discloses that the heat-sealable resin layer 4 is made of a polyolefin, preferably polyethylene or polypropylene (instant Specification [0090-0091]), with a tensile elastic modulus of 500-1000 MPa (instant Specification [0116-0117]), with a layer thickness of preferably 30-60 microns (instant Specification [0102, 0115, 0123]). Ojiri discloses that polyethylene and polypropylene are preferred as the resin component for forming the sealant layer 4 (Ojiri [0106-0107])  and that sealant layer 4 has an elastic modulus preferably from 100 MPa to 1000 MPa (Ojiri [0113]) and thickness of preferably about 10 μm to 500 μm (Ojiri [0114]). See MPEP 2131.03 II and 2144.05 I regarding anticipation of sufficiently close ranges and prima facie obviousness of overlapping ranges.
Thus, it appears that Ojiri's heat-sealable/sealant resin layer is taught to be structurally and compositionally the same as one which is claimed and disclosed by the instant application. See MPEP 2112.01 I-II regarding inherency of structural and compositional claims; where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.
Thus, the sealant layer taught by Ojiri would possess the tensile strength properties necessitated by instant claim 1 if subjected to the claimed testing.

Ojiri fails to explicitly describe “the adhesive layer has a logarithmic decrement ΔE of 2.0 or less at 120°C according to rigid-body pendulum measurement.”
Examiner notes that this limitation of claim 1 define a structure (the adhesive layer) by its property (logarithmic decrement ΔE, measured under certain conditions) by detailing the testing process thereof. It is the Office’s position that as long the structure defined by the prior art is sufficiently the same as that disclosed by the instant application, the logarithmic decrement ΔE property possessed thereby would be the same, regardless of the specific testing procedure. 
The instant Specification [0138, 0140] (as filed 10/11/2019) disclose that adhesive layer 5 is preferably made of a maleic anhydride-modified polyolefin with a preferable thickness of 2-50 µm, and that such an adhesive layer possesses the claimed ΔE property. Additionally, instant claims 3 and 4 necessitate that the adhesive layer has a thickness of 50 µm or less and its resin is an acid-modified polyolefin. Ojiri teaches acid-modified (carboxylic acid or anhydride modified, exemplary maleic anhydride for modification; Ojiri [0040-0041, 0043-0044]) polyolefin (polypropylene known to be acid modifiable, Ojiri [0043]) with a thickness in the range of preferably 0.1 μm to 20 μm (Ojiri [0059]) for insulating layer 3. Note that Ojiri [0117-0118] teach another adhesive layer 5 with overlapping chemical composition and thickness with Ojiri’s insulating layer 3, thus teaching that the insulating layer 3 material can indeed serve as an adhesive layer between the barrier metal layer 2 and heat-sealable/sealant layer 4 of Ojiri; further, Ojiri [0041] teaches that insulating layer 3 exhibits improved adhesion between itself and the metal layer 2 and sealant layer 4.
Thus, it appears that Ojiri’s insulating layer is structurally and compositionally the same as the adhesive layer which is claimed and disclosed by the instant application. See MPEP 2112.01 I-II regarding inherency of structural and compositional claims; where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. Therefore, since the same chemical composition at the same thickness can be use used, the insulating/adhesive layer possessing a logarithmic decrement ΔE of 2.0 or less at 120°C according to rigid-body pendulum measurement would be an inherent property of the insulating layer 3 as disclosed by Ojiri.

Thereby, claim 1 is anticipated and/or rendered obvious by the disclosures and teachings of Ojiri.


Regarding claim 22, Ojiri teaches the battery packaging material according to 1 above and teaches the base material is a laminate including a polyester resin and a polyamide resin (base material layer 1 may be formed of a multilayered resin film having two or more layers; base material layer 1 include resins films of polyester resin, polyamide resin, etc.; Ojiri [0025-0026]). 

Regarding claim 24, Ojiri teaches the battery packaging material according to claim 1 above but does not explicitly describe that “in the test sample in which the heat-sealable resin layer is opposed to itself, and the tensile strength is measured by: using metal plates having a width of 7 mm, the heat-sealable resin layer is heated and pressed in a laminated direction from both sides of the test sample at a temperature of 190°C and a surface pressure of 2.0 MPa for a time of 3 seconds so that the heat-sealable resin layer is heat-sealed with itself, and subsequently, in a form of T-peel, using a tensile testing machine, measuring the tensile strength by peeling the heat-sealed interface at a tensile rate of 300 mm/minute, a peel angle of 180°C, and a distance between chucks of 50 mm, and in an environment at a temperature of 25°C for a time of 1.5 seconds from the start of measuring the tensile strength, the maximum value of the measured tensile strength is 125 N/15 mm or more”.
Ojiri does teach in [0160], as cited above in regards to claim 1, a similar test performed on the battery packaging material which is heat-sealed in a width of 7 mm at a sealing temperature of 190° C, a surface pressure of 1.0 MPa, and a sealing time of 3.0 seconds, then drawn at a speed of 300 mm/minute) the same and similar to those claimed (see also MPEP 2131.03 II and 2144.05 I regarding anticipation of sufficiently close ranges and prima facie obviousness of similar amounts, such as the testing values of the instant Specification and Ojiri). Ojiri [0148, 0160] teaches the relation of tensile strength and sealing strength, and Table 2 of Ojiri exhibits sealing strength of experimental examples being up to 95 N/15mm, for example.  The range of values in Ojiri values meet the limitation “a maximum value of the measured tensile strength is 125 N/15 mm or more”.
Additionally, Examiner notes that claim 24 limitations define a structure (the heat-sealable resin layer) by its property (tensile strength tested under certain conditions) by detailing the testing process thereof. It is the Office’s position that as long the structure defined by the prior art is sufficiently the same as that disclosed by the instant application, the tensile strength property possessed thereby would be the same, regardless of the specific testing procedure.
The instant Specification (filed 10/11/2019) discloses that the heat-sealable resin layer 4 is made of a polyolefin, preferably polyethylene or polypropylene (instant Specification [0090-0091]), with a tensile elastic modulus of 500-1000 MPa (instant Specification [0116-0117]), with a layer thickness of preferably 30-60 microns (instant Specification [0102, 0115, 0123]). Ojiri similarly discloses that polyethylene and polypropylene are preferred as the resin component for forming the sealant layer 4 (Ojiri [0106-0107])  and that sealant layer 4 has an elastic modulus preferably from 100 MPa to 1000 MPa (Ojiri [0113]) and thickness of preferably about 10 μm to 500 μm (Ojiri [0114]). See MPEP 2131.03 II and 2144.05 I regarding anticipation of sufficiently close ranges and prima facie obviousness of overlapping ranges.
Thus, it appears that Ojiri's heat-sealable/sealant resin layer is taught to be structurally and compositionally the same as one which is claimed and disclosed by the instant application. See MPEP 2112.01 I-II regarding inherency of structural and compositional claims; where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.
Thus, the sealant layer taught by Ojiri would possess the tensile strength properties necessitated by instant claim 1 if subjected to the claimed testing.

Regarding claim 29, Ojiri teaches the limitations of claim 1 above and discloses the heat-sealable resin layer comprises a block copolymer that includes polypropylene (polyolefin example for resin component of sealing layer 4 includes block copolymers of polypropylene (e.g. block copolymers of propylene and ethylene), Ojiri [0106-0107]).


Regarding claim 2 and claim 30, Ojiri teaches the limitations of claims 1 and 29 above but does not explicitly describe that “the adhesive layer has a thickness remaining ratio of 40% or more, after the heat-sealable resin layer of the laminate is opposed to itself, and heated and pressed in a laminated direction at a temperature of 190°C and a surface pressure of 2.0 MPa for a time of 3 seconds.” 
As noted above in regards to claims 1, Ojiri discloses essentially the same material composition (i.e., maleic anhydride-modified polypropylene) and thickness (0.1-20 micrometers) of the insulating layer as that disclosed by the instant Specification’s adhesive layer. Therefore, the thickness remaining ratio of 40% or more, after the heat-sealable resin layer of the laminate is opposed to itself, and heated and pressed in a laminated direction at a temperature of 190°C and a surface pressure of 2.0 MPa for a time of 3 seconds is also deemed to be an inherent property of Ojiri’s analogous layer and thus establishes a prima facie case of anticipation (see MPEP 2112.01 I-II). 
Additionally, Examiner notes that “after the heat-sealable resin layer of the laminate is opposed to itself, and heated and pressed in a laminated direction at a temperature of 190°C and a surface pressure of 2.0 MPa for a time of 3 seconds” is a product-by-process limitation, and the prior art need only to exhibit the structure imparted by this limitation to establish a prima facie case of anticipation (see MPEP 2113), which Ojiri does as cited above since the composition and structure (i.e., chemical material and thickness) of the insulating layer disclosed by Ojiri is essentially the same as that preferred by the instant Specification for the adhesive layer. 

Regarding claim 3 and claim 31, Ojiri teaches the limitations of claims 1 and 29 above and teaches that a resin constituting the adhesive layer includes an acid-modified polyolefin (modified polyolefin resin, a modified polyolefin resin modified with an unsaturated carboxylic acid or acid anhydride thereof is preferably used; Ojiri [0041, 0043-0044]).

Regarding claim 4 and claim 32, Ojiri teaches the limitations of claims 1 and 29 above and teaches that the adhesive layer has a thickness of 50 μm or less (thickness of the insulating layer 3 may be 0.1 μm to 20 μm, preferably 0.5 μm to 15 μm; Ojiri [0059]).

Regarding claim 19 and claim 38, Ojiri teaches the battery packaging material according to claim 1 and claim 29 above and teaches a battery element (particularly a secondary battery, Ojiri [0136]) comprising at least a positive electrode, a negative electrode, and an electrolyte (battery element having at least a positive electrode, a negative electrode and an electrolyte, Ojiri [0134-0135]), the battery element being housed in a package formed of the battery packaging material (present invention battery packaging material applied as housing of battery, accommodating battery element therein; Ojiri [0134, 0136]).

Regarding claim 41, Ojiri teaches the battery packaging material according to 1 above and teaches the heat-sealable resin layer is formed of two or more layers composed of the same resin component or different resin components (the sealant layer 4 may be formed of two or more layers of the same or different resin components, Ojiri [0112]).

Regarding claim 42, Ojiri teaches the battery packaging material according to 1 above and teaches the thickness of the barrier layer is 50 pm or more (metal layer 2 is acid corrosion resistant and has thickness of preferably about 20 μm to 100 μm, Ojiri [0030-0031]).

Regarding claim 43, Ojiri teaches the battery packaging material according to 1 above and teaches the thickness of the base material layer is 35 pm or more 9thickness of base material layer 1 is 5 μm to 50 μm, Ojiri [0028]).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 33-36 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ojiri as applied to claim 1 above, and further in view of Amano et al. (JP 5725224 B1, with citations below to US 2016/0172638 A1, an English equivalent).
Regarding claim 33, Ojiri teaches the limitations of claim 1 above but fails to teach that a lubricant is present on a surface of the heat-sealable resin layer, nor an amount of the lubricant is 3 mg/m2 or more.
Amano, which is analogous in the art of laminated battery packaging material (Amano Abstract and Fig. 1), teaches a battery packaging laminate similar to that of Ojiri in that the laminate includes a base material layer, a metal layer, and a sealant layer containing a polyolefin resin in this order (Amano [0021, 0044]) with overlapping thickness ranges for the adhesive and sealant layers (see Amano [0022]). Amano also teaches that the heat-sealable resin layer can be polyolefins which are the same as this layer in Ojiri, preferably PE or PP (Amano [0081-0082]). Amano further teaches that an amide-based lubricant is beneficial to be applied to the heat-sealable resin layer surface (Amano Abstract and [0001, 0014, 0036, 0096]) in order to achieve high lamination strength and excellent moldability of the packaging material (Amano [0013, 0036]). Amano teaches that the amount of amide-based lubricant added to the sealant layer, situated the inside and surface thereof, is not particularly limited but is preferably 500-2000 ppm in order to prevent moldability deterioration (if lubricant amount too low) and prevent leakage of lubricant onto the battery production line (if amount too high) (see Amano [0096-0097, 0103]). 
	A person having ordinary skill in the art would have found it obvious, at the time of filing, to modify the Ojiri invention to include the amide-based lubricant added to the sealant layer, with the motivation of achieving high lamination strength and excellent moldability of the battery packaging material as taught by Amano, and further to ensure the proper amount of lubricant was included on the heat-sealable layer as taught by Amano with the motivation to achieve sufficient moldability while avoiding leakage of the lubricant into the production line. 
An exemplary calculation is shown below using data points from Ojiri experimental example to show that the amount of lubricant on the adhesive would have been 3 mg/m2 or more:
                
                    t
                    h
                    i
                    c
                    k
                    n
                    e
                    s
                    s
                     
                    o
                    f
                     
                    h
                    e
                    a
                    t
                     
                    s
                    e
                    a
                    l
                    a
                    b
                    l
                    e
                     
                    r
                    e
                    s
                    i
                    n
                     
                    l
                    a
                    y
                    e
                    r
                    :
                    30
                    μ
                    m
                     
                    p
                    e
                    r
                     
                    O
                    r
                    i
                    j
                    i
                     
                    [
                    0139
                    ]
                    =
                    3
                    
                        
                            ×
                            10
                        
                        
                            -
                            5
                        
                    
                     
                    m
                
            
                
                    ∴
                    0.005
                    ×
                     
                    28,380
                     
                    m
                    g
                    =
                    141.9
                     
                    m
                    g
                     
                    l
                    u
                    b
                    r
                    i
                    c
                    a
                    n
                    t
                     
                    p
                    e
                    r
                     
                    1
                    
                        
                             
                            m
                        
                        
                            2
                        
                    
                     
                    a
                    r
                    e
                    a
                     
                    o
                    f
                     
                    h
                    e
                    a
                    t
                     
                    s
                    e
                    a
                    l
                    a
                    b
                    l
                    e
                     
                    r
                    e
                    s
                    i
                    n
                     
                    l
                    a
                    y
                    e
                    r
                    ,
                     
                
            
                
                    (
                    s
                    e
                    e
                     
                    M
                    P
                    E
                    P
                     
                    2144.05
                    )
                
            

Additionally, from the teachings of Amano [0096-0097, 0103] that the amount of lubricant on the surface of the heat sealable resin layer can be variably set to ensure sufficient moldablility of the battery packaging laminate while avoiding leakage of lubricant onto the battery production equipment, a person having ordinary skill in the art would also be motivated to optimize the amount of lubricant utilized within the modified Ojiri invention to render obvious the claimed amount (see MPEP 2144.05 II).
	Thus, claim 33 is rendered obvious.

Regarding claim 34, modified Ojiri teaches the limitations of claim 33 above but does not explicitly describe that “the adhesive layer has a thickness remaining ratio of 40% or more, after the heat-sealable resin layer of the laminate is opposed to itself, and heated and pressed in a laminated direction at a temperature of 190°C and a surface pressure of 2.0 MPa for a time of 3 seconds.” 
As noted above in regards to claims 1, Ojiri discloses essentially the same material composition (i.e., maleic anhydride-modified polypropylene) and thickness (0.1-20 micrometers) of the insulating layer as that disclosed by the instant Specification’s adhesive layer. Therefore, the thickness remaining ratio of 40% or more, after the heat-sealable resin layer of the laminate is opposed to itself, and heated and pressed in a laminated direction at a temperature of 190°C and a surface pressure of 2.0 MPa for a time of 3 seconds is also deemed to be an inherent property of Ojiri’s analogous layer and thus establishes a prima facie case of anticipation (see MPEP 2112.01 I-II). 
Additionally, Examiner notes that “after the heat-sealable resin layer of the laminate is opposed to itself, and heated and pressed in a laminated direction at a temperature of 190°C and a surface pressure of 2.0 MPa for a time of 3 seconds” is a product-by-process limitation
n, and the prior art need only to exhibit the structure imparted by this limitation to establish a prima facie case of anticipation (see MPEP 2113), which Ojiri does as cited above since the composition and structure (i.e., chemical material and thickness) of the insulating layer disclosed by Ojiri is essentially the same as that preferred by the instant Specification for the adhesive layer. 

Regarding claim 35, modified Ojiri teaches the limitations of claim 33 above and teaches that a resin constituting the adhesive layer includes an acid-modified polyolefin (modified polyolefin resin, a modified polyolefin resin modified with an unsaturated carboxylic acid or acid anhydride thereof is preferably used; Ojiri [0041, 0043-0044]).

Regarding claim 36, modified Ojiri teaches the limitations of claim 33 above and teaches that the adhesive layer has a thickness of 50 μm or less (thickness of the insulating layer 3 may be 0.1 μm to 20 μm, preferably 0.5 μm to 15 μm; Ojiri [0059]).

Regarding claim 39, modified Ojiri teaches the battery packaging material according to claim 33 above and teaches a battery element (particularly a secondary battery, Ojiri [0136]) comprising at least a positive electrode, a negative electrode, and an electrolyte (battery element having at least a positive electrode, a negative electrode and an electrolyte, Ojiri [0134-0135]), the battery element being housed in a package formed of the battery packaging material (present invention battery packaging material applied as housing of battery, accommodating battery element therein; Ojiri [0134, 0136]).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
After a thorough and updated search conducted in response to the RCE filed 6/21/22, the 35 USC 102/103 rejections made above rely upon the newly cited primary Ojiri reference (US-20150380692-A1) in order to promote compact prosecution. 
Though Ojiri (a strong reference as detailed above within the rejection sections of the present Office action) is relied upon herein as the closest prior art, it is still Examiner’s position that the Hidenori reference is relevant and may cited in future prosecution; therefore, arguments against Hidenori are addressed below:

Applicant arguments presented in Remarks filed 05/23/2022 are not persuasive.
Regarding 05/23/2022 arguments directed to mass-flow rate (MFR) temperature, examiner points to explanation on page 5 of the Final rejection dated 02/23/2022 detailing similarity between MFR control in Hidenori [0032] and instant Specification [0135].  For this reason, in addition to reasons detailed below, the logarithmic decrement delta-E value and tensile strength properties claimed are also inherent to the Hidenori invention (JP 2013-222545 A, as previously cited). See below explanation regarding inherency based on same physical structure and chemical composition of each component of the battery packaging laminate.
Notably, independent claim 1 as filed 05/23/2022 is also claiming details a specific test performed on a battery packaging material. This claim is met when the prior art discloses a material exhibiting same physical properties of material which would be inherently found through the claimed test. In addition to the 35 USC 102 rejection above, see supporting details below drawing parallels to the instant application and Hidenori:
Examiner maintains that the battery packaging material of the instant claims is sufficiently the same as that of the Hidenori invention (JP 2013-222545 A, as previously cited) due to the battery packaging materials having the same composition and structure -- i.e.: 
laminate material (Hidenori [0001,0006]) of four claimed components in the specific order:           
polyester/polyamide resin base material with thickness of 35 microns of more (Hidenori [0013-0014,0017]; instant claims 22 and 43), 
metal foil barrier with thickness above 50 microns (Hidenori [0020-0021]; at least instant claim 42), 
maleic anhydride-modified polyproylene adhesive with thickness of 2-50 microns (Hidenori [0025-0034]; instant Specification [0138-0139,0173] and claims 3,31,35),
heat-sealable resin layer of polyethylene/polyproylene 10-80 microns thick with a tensile elastic modulus of 500-700 Mpa and an optional lubricant (Hidenori [0035-0036, 0039]; instant Specification [0090-0091,0098-0099,0102,0115,0123] and claims 29,33,41). 

Thus, the properties (i.e., claimed logarithmic decrement, tensile strength, and thickness remaining ratio) exhibited by the material, specifically the adhesive layer of the same composition and structure noted above, undergoing various physical tests as claimed would inherently be equivalent. See MPEP 2112.01 I-II regarding substantially identical structure and physically same composition supporting the inherency of properties. 
See also MPEP 2112 I-V: examiner has met the burden of proof in establishing that Hidenori inherently possessed the properties of the instantly claimed material by showing that the claimed material is already known in the art as disclosed by Hidenori; thus, discovery of properties by instantly claimed testing procedures are not novel and do not cause the material in question to be patentable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728